Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 02, 2016

The Court of Appeals hereby passes the following order:

A16A1757. CRAIG L. JONES v. THE STATE.

      In 2012, Craig L. Jones pled guilty to battery, criminal trespass and aggravated
stalking.1 In February 2016, he filed a Motion to Modify a Void Sentence. The trial
court denied the motion, and Jones appeals.
      Jones’s motion is, in substance, an effort to set aside or vacate his convictions.
But as the Supreme Court has made clear, a post-conviction motion seeking to vacate
an allegedly void criminal conviction is not one of the established procedures for
challenging the validity of a judgment in a criminal case, and an appeal from the trial
court’s ruling on such a petition should be dismissed. See Roberts v. State, 286 Ga.
532 (690 SE2d 150) (2010). A direct appeal may lie from an order denying or
dismissing a motion to correct a void sentence if the defendant raises a colorable
claim that the sentence is, in fact, void or illegal. See Harper v. State, 286 Ga. 216,
217 (1), n.1 (686 SE2d 786) (2009); Burg v. State, 297 Ga. App. 118, 119 (676 SE2d
465) (2009). Jones’s motion, however, presented challenges to his convictions, not
his sentence. Because Jones may not attack his convictions in this manner and

      1
        Jones has been before this Court several times. He filed two untimely direct
appeals — one from the trial court’s order denying his motion to modify his sentence,
and another from the trial court’s order denying his request for a hearing — both of
which we dismissed. See Case No. A14A1554 (decided May 6, 2014); Case No.
A14A1556 (decided May 6, 2014). In addition, he filed an untimely discretionary
application seeking review of the trial court’s denial of his motion for minutes of a
grand jury proceeding. See Case No. A15D0459 (decided July 9, 2015). He also
appealed from the trial court’s denial of writ of mandamus, which we transferred to
the Supreme Court. See Case No. A14A1555 (decided May 5, 2014).
because he did not assert a colorable void-sentence claim, this appeal is hereby
DISMISSED.



                                    Court of Appeals of the State of Georgia
                                                                         06/02/2016
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.